Citation Nr: 0319849	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertrophy 
spondylosis of lumbar spine with osteophytes, degenerative 
arthritis of the lumbosacral facets, herniated disc with left 
lumbar radiculopathy, and foot drop.  

2.  Entitlement to service connection for hypertrophic 
spondylosis of cervical spine, secondary to disability of the 
lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
February 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Nashville, Kentucky, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran and his 
representative appeared at a hearing at the RO in October 
1999.

The Board remanded the case in January 2001 for further 
development.  


FINDINGS OF FACT

1.  Service medical records revealed numerous complaints of 
low back pain during service.  

2.  Private and VA physicians concluded that the veteran's 
back disability, diagnosed as for hypertrophy spondylosis of 
lumbar spine with osteophytes, degenerative arthritis of the 
lumbosacral facets, herniated disc with left lumbar 
radiculopathy, and foot drop, was a long-standing 
degenerative activity that most likely resulted from an 
injury in service.  

3.  Evidence of record indicates that the veteran's current 
cervical spine disorder likely as not developed as result 
from an injury to the back during service.




CONCLUSIONS OF LAW

1.  The veteran's low back disability, diagnosed as 
hypertrophy spondylosis of lumbar spine with osteophytes, 
degenerative arthritis of the lumbosacral facets, herniated 
disc with left lumbar radiculopathy, and foot drop, was 
incurred in active service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).  

2.  Resolving doubt in the veteran's favor, service 
connection for a cervical spine disorder, diagnosed as 
hypertrophic spondylosis of cervical spine, secondary to the 
veteran's service-connected low back disability is granted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In various statements and testimony, thee veteran contended 
that his back disorder began during service when he injured 
his back after falling on a diving board while swimming and 
that his neck/cervical spine disorder developed as result of 
the injury and subsequent back disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records disclose complaints of back pain 
during service.  Findings include spasm of the lower lumbar 
paravertebral musculature and the impression was low back 
strain.  At his February 1966 separation examination, the 
veteran complained of recurrent low back pain.  

Private medical records from January 1995 to March 1997 show 
complaints of low back soreness with numbness into the left 
leg.  The veteran gave a history of developing low back pain 
and left leg pain around 1970.  Radiology studies revealed 
degenerative changes at several levels with mild to moderate 
facet hypertrophy.  The diagnosis was lumbar disc disease.  
After complete examination for Social Security award 
purposes, the examiner also noted a dense L5 root lesion that 
had been present for some time.  

In August 1999, Dr. C. Isham stated that the veteran reported 
a history of a back injury in service in 1964 while swimming.  
The veteran's ex-wife, W., who is a Registered Nurse, also 
provided a statement indicating that she had known the 
veteran since November 1966 and that he has had back pain and 
problems since that time.  Dr. Isham opined that based on the 
veteran's history, his ex-wife's statements, the x-ray and 
consultation reports, there was a high likelihood that the 
veteran's current back problems were related to the injury in 
service.

At an April 2003 VA examination, the VA examiner reviewed the 
entire claims folder to include service medical records and 
private and VA outpatient treatment records and conducted a 
thorough examination of the veteran to include diagnostic 
testing.  The VA examiner opined that based upon the medical 
evidence present in the file, it is more likely than not that 
the veteran's initial injury occurred during his active duty 
and that his resulted in extensive posttraumatic degenerative 
changes of the lumbosacral spine.  It appears that the VA 
examiner's opinion was based on review of the claims file and 
sound medical judgment.  

There is no medical evidence of record to refute the 
professional medical opinion of either the VA or the private 
physician and there are no prevailing reasons to doubt the 
credibility or probative value of either of the physician's 
statements.  Accordingly, service connection is warranted for 
back disability, diagnosed as hypertrophy spondylosis of 
lumbar spine with osteophytes, degenerative arthritis of the 
lumbosacral facets, herniated disc with left lumbar 
radiculopathy, and foot drop.    

The VA examiner, in the April 2003 VA medical examination, 
also provided an opinion based on a review the medical 
evidence of record and examination of the veteran pertaining 
to his cervical spine disorder.  On examination, neck pain 
radiating into both shoulders was noted.  X-rays of the 
cervical spine revealed spondylosis at C5-7 with marginal 
osteophytes and slightly narrowed disc space, narrowed neural 
foramen at C5-7, and calcified nucal ligament at C5-6.  The 
examiner concluded that it is as likely as not that the 
veteran's posttraumatic changes of the cervical spine were 
secondary to the injury incurred during service even though 
the veteran did not complain of neck pain at that time.  
There is no medical evidence of record to refute the 
professional medical opinion of the VA physician and there 
are no prevailing reasons to doubt the credibility or 
probative value of either of the physician's statements.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's cervical spine disorder was incurred as a result of 
his low back injury in service.  Accordingly, service 
connection is granted for the veteran's cervical disorder, 
diagnosed as hypertrophic spondylosis of cervical spine.

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  




ORDER

Service connection for back disability, diagnosed as 
hypertrophy spondylosis of lumbar spine with osteophytes, 
degenerative arthritis of the lumbosacral facets, herniated 
disc with left lumbar radiculopathy, and foot drop is 
granted.  Service connection for the veteran's cervical 
disorder, diagnosed as hypertrophic spondylosis of cervical 
spine, is granted.





	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

